Q2 Manulife Financial Corporation Quarterly Report to Shareholders 2008 For the quarter ended June 30 FINANCIAL HIGHLIGHTS As at and for the three months ended June 30 (Canadian $ in millions unless otherwise stated and per share information, unaudited) 2008 2007 % Change Net income $ 998 $ 1,099 (9 ) Loss attributed to participating policyholders (10 ) (3 ) 233 Net income attributed to shareholders $ 1,008 $ 1,102 (9 ) Preferred share dividends (8 ) (7 ) - Net income available to common shareholders $ 1,000 $ 1,095 (9 ) Premiums and deposits Life and health insurance premiums $ 3,865 $ 3,692 5 Annuity and pension premiums 1,507 1,140 32 Segregated funds deposits 8,472 8,545 (1 ) Mutual fund deposits 2,664 2,305 16 ASO premium equivalents 621 584 6 Other fund deposits 133 172 (23 ) Total premiums and deposits $ 17,262 $ 16,438 5 Funds under management General fund $ 164,445 $ 163,675 - Segregated funds 175,746 176,842 (1 ) Mutual funds 32,094 38,810 (17 ) Other funds 28,013 31,240 (10 ) Total funds under management $ 400,298 $ 410,567 (3 ) % of Total % of Total Capital 2008 2007 Liabilities for preferred shares and capital instruments $ 3,024 $ 3,046 11 11 Non-controlling interest in subsidiaries 167 202 1 1 Equity Participating policyholders' equity 64 153 - 1 Shareholders' equity Preferred shares 638 638 2 2 Common shares 13,958 14,043 49 49 Contributed surplus 152 130 1 - Retained earnings 15,312 13,632 54 47 Accumulated other comprehensiveloss on AFS securitiesand translation of net foreign operations (5,025 ) (3,224 ) (18 ) (11 ) Total capital $ 28,290 $ 28,620 100 100 Selected key performance measures Basic earnings per common share $ 0.67 $ 0.72 Diluted earnings per common share $ 0.66 $ 0.71 Return on common shareholders' equity (annualized) 1 17.0 % 18.5 % Book value per common share $ 16.29 $ 16.21 Common shares outstanding (in millions) End of period 1,495 1,519 Weighted average - basic 1,497 1,532 Weighted average - diluted 1,508 1,546 1 Returnon common shareholders' equity is net income available to common shareholders divided by average common shareholders'equity excluding accumulated other comprehensive income on AFS securities and cash flow hedges. Manulife Financial Corporation – 2eport 1 MESSAGE TO SHAREHOLDERS Manulife Financial Corporation reports strong second quarter sales and new business embedded value results Manulife
